[Cite as State v. Mann, 2019-Ohio-2678.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :      CASE NO. CA2018-11-017

                                                 :            DECISION
     - vs -                                                    7/1/2019
                                                 :

 LEVI D. MANN,                                   :

        Appellant.                               :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           Case No. 17-CR-12383


Martin P. Votel, Preble County Prosecuting Attorney, Gractia S. Manning, 101 East Main
Street, Eaton, Ohio 45320, for appellee

Kirsten Knight, P.O. Box 137, Germantown, Ohio 45327, for appellant



        Per Curiam.

        {¶1}    This cause came on to be considered upon a notice of appeal filed by

appellant, Levi D. Mann, the transcript of the docket and journal entries, the transcript of

proceedings and original papers from the Preble County Court of Common Pleas, and upon

the brief filed by appellant's counsel.

        {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of
                                                                        Preble CA2018-11-017

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders, at 744, 87
S. Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                             -2-
[Cite as State v. Mann, 2019-Ohio-2678.]